Citation Nr: 1521082	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-24 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for shortness of breath.

3.  Entitlement to service connection for a spontaneous pneumothorax and apical bleb rupture, right lung.

4.  Entitlement to service connection for a left lung condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation comprehends official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered. 

In Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the "'factual basis' of a claim for purposes of 38 U.S.C. § 7104(b) is the veteran's disease or injury rather than the symptoms of the veteran's disease of injury."  In this case, it is clear that the Veteran was claiming residuals from the same injury in his previous claims, although the claim for a left lung condition was not specifically denied as such, and the Veteran's June 2006 claim must be construed as an attempt to reopen his previously denied claim for service connection for injuries sustained in an in-service motor vehicle accident.
However, evidence submitted by the Veteran in February 2015 consists of a January 1983 service treatment record pertaining to treatment sought following a motor vehicle accident.  This service record was not previously considered, and is pertinent because it shows a traumatic injury to the chest rendered during active service.  Given the submission of the new service record, the claim must be reconsidered without regard to the previous final denial.  38 C.F.R. § 3.156(c).  The issues on appeal have been recharacterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Concerning the Veteran's claims for chest pain, shortness of breath, spontaneous pneumothorax and apical bleb rupture, right lung, and a left lung condition, private treatment records indicate current lung disabilities and there are multiple indications in the Veteran's service treatment records of treatment for lung and chest conditions.  

Briefly, a service treatment record indicates the Veteran had a hard time breathing after a January 1983 motor vehicle accident.  The Veteran had a spontaneous right side pneumothorax documented in his service treatment records in April 1992.  On discharge, in February 1998, the Veteran complained of shortness of breath and chest pain.  

The Veteran has submitted a discharge note from a private medical center indicating that he was hospitalized from February 25, 2010 to March 1, 2010 for a spontaneous pneumothorax, among other conditions.  Additional private treatment records dated September 2010 reveal that the Veteran had some minimal atelectasis in the right lung base and a small calcified granuloma in the left lower lobe.  In April 2011, the Veteran complained of shortness of breath which was indicated as a chronic problem.  The provider also documented that the Veteran's past medical history is significant for chronic lung disease.
Thus, as the Veteran had in-service treatment for the claimed disabilities as well as currently diagnosed conditions; the Veteran should be afforded a VA examination to consider whether a nexus exists.

Additionally, the RO associated "problem lists" indicating various diagnoses with the Veteran's VMBS file in 2010.  However, no corresponding treatment records were associated at that time.  On remand, all previously unassociated Veteran's VA treatment records must be retrieved and associated with the Veteran's claims file.

The Board also notes that, as indicated above, the Veteran submitted an additional service treatment record in February 2015.  The Veteran should be asked to submit any and all service records he has in his possession.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment pertaining to the Veteran.  In this regard, a notation of "[e]lectronic review of treatment records" will not suffice, nor will association of "problem lists."

2.  Request that the Veteran submit all relevant evidence, to include any service records, in his possession.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his asserted disabilities related to his lungs, chest and shortness of breath.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

For any current lung or chest disability identified, including spontaneous pneumothorax, atelectasis in the right lung base, small calcified granuloma in the left lower lobe, and chronic lung disease, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is related to any disease, event or injury in service, to include the January 1983 motor vehicle accident.  

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Then readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


